255 F.2d 239
James Cicero SOWERS, Appellant,v.UNITED STATES of America, Appellee.
No. 17092.
United States Court of Appeals Fifth Circuit.
May 20, 1958.

Wellington Y. Chew, El Paso, Tex., for appellant.
James E. Hammond, Asst. U. S. Atty., El Paso, Tex., for appellee.
Before HUTCHESON, Chief Judge, and TUTTLE and WISDOM, Circuit Judges.
PER CURIAM.


1
This is an appeal from a conviction in a criminal case, the appellant being represented below and here by counsel appointed by the court. Two points are made against the conviction, (1) that his motion for judgment of acquittal should have been granted for want of evidence, and (2) that the court failed to charge the jury fully on circumstantial evidence.


2
We think it clear that neither of these points is well taken. The indictment and conviction were founded on proof that the appellant bought a car, giving a check drawn on a bank in which he had no funds and which he, therefore, knew was worthless, and that when he drove the car out of the state he was knowingly driving a stolen car. United States v. Turley, 352 U.S. 407, 77 S.Ct. 397, 1 L.Ed.2d 430.


3
It is appellant's position that he made no representations about the check and, though the check was turned down, "No account in this bank", it must be held that this was insufficient proof to show that he had formed and carried out a fraudulent scheme to steal the car by means of giving a worthless check therefor.


4
As to the complaint of the charge on circumstantial evidence, the appellant stands no better, both because under the Holland case, Holland v. U. S., 348 U.S. 121, 75 S.Ct. 127, 99 L.Ed 150, it was not reversible error not to give such a charge, and because the district judge in his main charge gave a sufficient instruction.


5
The judgment was right. It is affirmed.